Exhibit 10.4
(CA LOGO) [y92680y9268000.gif]
CA, Inc.
Restricted Stock Unit Agreement

     
[Participant Name]
   
 
Name of Participant
   

     
Total Number of Restricted Stock Units Granted
  [Number of Shares Granted]
Grant Date
  [Grant Date]

This Agreement confirms the grant under the CA, Inc. 2011 Incentive Plan (the
“Plan”) to the above-named participant of the number of Restricted Stock Units
set forth above. This Agreement does not constitute ownership of any shares of
Common Stock of CA, Inc. (the “Company”) or confer any rights associated with
the ownership of shares, except as expressly set forth herein. This grant is
subject in all respects to the applicable terms of the Plan. This Agreement
incorporates by reference the terms of the Plan (including without limitation,
Section 7.5 of the Plan, such that the participant may be subject to the
forfeiture of the unvested portion of this Restricted Stock Unit Award and must
return any vested shares already delivered pursuant to this Agreement in certain
circumstances described in that Section), and is subject to the provisions
thereof. A copy of the Plan or related Prospectus may be obtained at no cost by
contacting the HR Service Center at 1-866-514-4772 or opening an issue via the
web at http://caportal.ca.com (via Employee Self-Service — ESS). If you are
located outside of North America, please contact your local Human Resources
Representative.
This Restricted Stock Unit Award will vest with respect to 34% of the underlying
shares on the first anniversary of the grant date and with respect to an
additional 33% of the underlying shares on each of the second and third
anniversaries of the grant date of the award. No shares of Common Stock shall be
issued to the participant prior to the date on which the Restricted Stock Units
vest, and shall be forfeited by the participant upon the participant’s
Termination of Employment, as defined in the Plan, prior to vesting for any
reason other than death or Disability, as defined in the Plan.
Where required pursuant to the terms of the Plan, the Company will satisfy any
federal or local income tax or social tax withholding obligations that arise in
connection with the vesting of the Restricted Stock Units by withholding shares
of Common Stock that would otherwise be available for delivery upon the vesting
of this award having a Fair Market Value, as defined in the Plan, on the date
the shares of Restricted Stock Units first become taxable equal to the minimum
statutory withholding obligation or such other withholding obligation as
required by applicable law with respect to such taxable shares. In other cases,
as a condition to the delivery of Shares or the lapse of restrictions related to
this Restricted Stock Unit, or in connection with any other event that gives
rise to a tax withholding obligation, the Company (i) may deduct or withhold
from any payment or distribution to the Participant (whether or not pursuant to
the Plan), (ii) will be entitled to require that the Participant remit cash to
the Company (through payroll





--------------------------------------------------------------------------------



 



deduction or otherwise) or (iii) may enter into any other suitable arrangements
to withhold, in each case, in an amount sufficient to satisfy such withholding
obligation.

              By:   (-s- SIGNATURES) [y92680y9268002.gif]       William
McCracken      CEO     

 